Oo CO “FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 1 of 22

SERGENIAN ASHBY LLP

Joseph R. Ashby (SBN 248579)
joseph@sergenianashby.com

1055 West Seventh Street, 33° Floor
Los Angeles, CA 90017

Telephone: (323) 318-7771

Attorneys for Applicant Olegs Fils

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
IN RE Sg A TON OF MISC. CASE NO. NC

 

Applicant,

For Order Authorizing Discovery For
Use In Foreign Proceedings Under 28
U.S.C. § 178

  

 

 

 

 

EX PARTE APPLICATION FOR
THE ISSUANCE OF SUBPOENAS
DUCES TECUM PURSUANT TO
28 U.S.C. § 1782 TO SPECIALIZED
HELICOPTERS, INC., HYATT
CORPORATION, HYATT
CARMEL HIGHLANDS ALSO
KNOWN AS HIGHLANDS INN,
INC., BURST + BLOOM,
SOMMPICKS LLC, BENCHMARK
WINE GROUP, INC., AND
BELMONT WINE EXCHANGE,
LLC

[Filed Concurrently with Declaration of
Oleg Fils, Declaration of Agris Bitans,
Declaration of Joseph R. Ashby, and
[Proposed] Order]

 
 

E

I

 

EX PARTE APPLICATION FOR THE ISSUANCE OF SUBPOENAS

 

seq Ag
me Wi hk

Oo «eo ~~ Hn Mr

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 2 of 22

 

 

 

 

 

 

TABLE OF CONTENTS
Page
JURISDICTION AND VENUE.......ccccccesssersctseneescenerertnnannesesseeneee eee eee es 1
PRELIMINARY STATEMENT.......::secssccscesseecnersrnenecasenaconeesnens sees eg eee eee 2
STATEMENT OF FACTS ...csssssssssosnecsensrsnsesrncrasssenevonnconserencnsenanannes 5
ARGUMENT.......cssccseseeceescnsesenenessnsseusescaaunsaaasessensese ees seeacevetseeceseceaceeeoun eooeelO
1. Mr. Fils’s Application Easily Meets the Threshold Requirements of
Section 1782 ...ccccccccecsessseeceesesseseesessseesseessenseanensnenecannncnnennnnensesserens reese sees 08 eves AZ
IL. The Discretionary Intel Factors Weigh in Favor of Permitting Mr.
Fils’s Application.......ssssssssssssessensssersecensanecncanseuneesenncessescens secsssesnensseensnnessoonaconee 14
CONCLUSION .....ccsssssssresscssoossrsssenessorsenenenssssnssenenesnsesusosenaneates 18

 

 

 

-ii-
EX PARTE APPLICATION FOR THE ISSUANCE OF SUBPOENA

 
ff

wo fe SN OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 3 of 22

 

TABLE OF AUTHORITIES
Page(s)

Cases
Advanced Micro Devices, Inc. v. Intel Corp.,

292 F.3d 664 (9th Cir. 2002), aff'd, 542 U.S. 241 (2004) o..escscecsessnesresnseseesnesseenrencesnnnnsnnaasenaas 14
Akebia Therapeutics, Inc. v. FibroGen, Inc.,

493 F.3d 1108 (Sth Cir. 2015).....ssoscessccsersssssssssnssecrssnnsssecennnnnsensansss sent ees ett ee 13, 14
In re: Application of Joint Stock Co. Raiffeinsenbank,

No. 16-MC-80203, 2016 WL 6474224 (N.D. Cal. Nov. 2, 2016) ....ssssccesssesscreesstennenensrestencnnss 16
Burnham v. Superior Court of California, Cty. of Marin,

AOS U.S. 604 (1990) cecssssesssssssscsseceecsensnensccceneneeceennnnnnnnnensasccnsnnegnssen se ett ett 13
In re Edelman,

295 F.3d 171 (2d Cir, 2002) ...eccssrsscnscesesesnnencnnecssssssssenensnnsetss setts ete te IE 13

In re: Ex Parte Application Varian Med. Sys. Intl. AG,
16-MC-80048-MEJ, 2016 WL 1161568,
(NLD. Cal. Mar. 24, 2016).......:::ssccereeernrreeessereeees _ccccesusatneteststimeseersesseseenecessssessssseeseronel

In re Gianasso,
No. C 12-80029, 2012 WL 651647 (N.D. Cal. Feb. 28, 2012).......:ssssecsesesreseeseetereresesereereeteees 10

In re Google Inc.,
No. 14-MC-80333, 2014 WL 7146994 (N.D. Cal. Dec. 15, 2014) ..sscseesscssssreeeerssseenarensrenseees 2

In re Illumina Cambridge Ltd.,
No. 19MC80215, 2019 WL 5811467 (N.D. Cal. Nov. T, 2019) .ccececsesescensersseeeeneseenenensentey 12, 13

Intel Corp. v. Advanced Micro Devices, Inc.,
5AZ U.S. 241 (2004) ..cesssecseccssecsecsssevenssssansnnersstanennnennnnnssstseessenegssss 2, 4, 10, 11, 13, 14, 15, 16, 17

In re Letter Rogatory-Request for Int’l Judicial Assistance From the Harju Country
Court in Estonia Petition of Lyoness Eesi Ou,
No. 17-MC-80044, 2017 WL 1436096 (N.D. Cal. Apr. 24, 2017)....ssescsssssssssseseresssensnessnseence 15

In re Palantir Techs., Inc.,
No. 20-15073, 2020 WL 3988000 (9th Cir, Fume 22, 2020) ....ssccessccsseeseeersesseenenensseeressanenensnees 11

Palantir Techs., Inc. v. Abramowitz,
415 F. Supp. 3d 907 (N.D. Cal. DOLD) seccssecsesccsnsnnsssceansnesecesnsssennsnnesseesasseesens nen genset e eee 10

 

 

 

-iii-
EX PARTE APPLICATION FOR THE ISSUANCE OF SUBPOENAS

 
wn & Ww ww

io oo 1 S

10
vl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 4 of 22

In re Pioneer Corp. for an Order Permitting Issuance of Subpoenas to Take
Discovery in a Foreign Proceeding,

No. MC 18-0037, 2018 WL 2146412 (C.D. Cal. May Q, 2018) ..eccsccesssseereeseeescrrseeeseenenatestenernns 7
In re Republic of Ecuador,

No, C-10-80225, 2010 WL 3702427 (N.D. Cal. Sept. 15, 2010) ...eessessessesseecstenresessieseeteteeeensesees 1
In re Super Vitaminas, S.A.

9017 WL 5571037 (N.D. Cal. Nov. 20, 2017) ocsssscsssssscesssessersnnrtsrettenenn eens 12

STATUTES

QB U.S.C. § 1782 cssccccsssssesrssessceessnssneesseessnneneneensnnnarensnnns gegen es ett ee i EEE passim
Latvian Civil Procedure Law Articles 137(1) .ssssssssssesssrsesserenesesessteetess teense iE 6
Latvian Civil Procedure Law Articles TAO(L) soseccssssssecsvssesecssnnscessnsesssnscnssussscentsnanennnansennasesesensseresss 6

 

 

 

-iv-
EX PARTE APPLICATION FOR THE ISSUANCE OF SUBPOENAS

 
io (ltl NON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 5 of 22

MEMORANDUM OF POINTS AND AUTHORITIES

Applicant Olegs Fils, by his counsel, hereby submits this memorandum of law in support of
ex parte application for the issuance of subpoenas duces tecum pursuant to 28 U.S.C. § 1782 to
Specialized Helicopters, Inc., the Hyatt Corporation, the Hyatt Carmel Highlands also known as
Highlands Inn, Inc., Burst + Bloom, SommPicks, LLC, Benchmark Wine Group, Inc., and Belmont
Wine Exchange, LLC (the “Application”), for the purpose of obtaining discovery from Specialized
Helicopters, Inc., the Hyatt Corporation, the Hyatt Carmel Highlands/Highlands Inn Inc., Burst +
Bloom, SommPicks, LLC, Benchmark Wine Group, Inc., and Belmont Wine Exchange, LLC
(collectively the “Merchants”) in connection with proceedings currently before a court in Latvia
(Case No.C30657918) (the “Latvian Proceedings”).' Mr. Fils’s proposed Rule 45 subpocnas (the
“Subpoenas”) to Specialized Helicopters, Hyatt, the Hyatt Carmel Highlands/Highlands Inn, Inc.,
Burst + Bloom, SommPicks, Benchmark Wine Group, and Belmont Wine Exchange are attached
to the concurrently filed declaration of J oseph R. Ashby as Exhibits 11 through 17, respectively.

JURISDICTION AND VENUE

Jurisdiction is proper pursuant to 28 U.S.C. § 1782 as this Application is for discovery
involving persons that are found and documents located within the Northern District of California,
and the discovery is relevant and important to assist applicant in his foreign court proceedings.
Venue in the Northern District of California is appropriate pursuant to 28 U.S.C. § 1782 because
the discovery is being sought from corporations and persons residing or found in this judicial district.

This matter is properly assigned to the San Jose Division because a substantial part of the events to

 

' Mr. Fils requests this Order ex parte, as is routine in Section 1782 applications. /n re Republic of
Ecuador, No. C-10-80225, 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15, 2010) (“[I]t is common
for ‘the process of presenting the request to a court and to obtain the order authorizing discovery’
to be conducted ex parte.”). As such, it is widely recognized that Section 1782 applications are
properly handled ex parte, and the fact that Mr. Fils brings a Section 1782 application is “typically
justified” and “no substantial rights of the subpoenaed person are implicated by such action.” See
id.

-1-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
YA ww F&F BH MH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 6 of 22

which the Subpoenas related are believed to have occurred in the County of Monterey. L.R. 3—-l{c),
(e).

PRELIMINARY STATEMENT

TRELLIS

The purpose of 28 U.S.C. § 1782 is to assist foreign courts and litigants in situations exactly
like this one. The documents requested by the Subpoenas are critical to the Latvian Proceedings, yet
will be difficult if not impossible for the Latvian court to reach. Consistent with the liberal discovery
provided under the Federal Rules, the standard to issue a subpoena under § 1782 is low, especially

when the recipient of the subpoena is not a party to the foreign proceeding.

Section 1782 authorizes a federal district court to order discovery of documents and
testimony for use in a foreign proceeding from any person who resides or is found in the court’s
district:

The district court of the district in which a person resides or is found may order him
io give his testimony or statement or to produce a document or other thing for use in
a proceeding in a foreign or international tribunal, including criminal investigations
conducted before formal accusation. The order may be made ... upon the application
of any interested person and may direct that the testimony or statement be given, or
the document or other thing be produced, before a person appointed by the court. 28
U.S.C. § 1782(a).

A successful application must meet three requirements: (1) the person(s) from whom
discovery is sought must reside or be “found” in the district of the court issuing the discovery order;
(2) the discovery must be “for use in” a proceeding before a foreign or international tribunal; and
(3) the applicant must be an “interested person.” 28 U.S.C. § 1782(a); see Intel Corp. v. Advanced
Micro Devices, Inc., 542 U.S. 241, 256-59 (2004) (discussing the statutory prerequisites); Jn re
Google Inc., No. 14-MC-80333-DMR, 2014 WL 7146994, at *2 (N.D. Cal. Dec. 15, 2014). Because

all three requirements are met here, this application should be granted.

Specifically, Specialized Helicopters is located in Watsonville, California and provided

flight services to Ms. Santa Bernaht (previously — Ms. Zamuele) (“Ms. Bernahl”), Mr. Fils’s former

-2-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
me Wo fh

Oo oO wn Hm Ww

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 7 of 22

wife, and, upon information and belief, to her then-lover, now husband, Mr. David Bernahl, in
August 2017. (Declaration of Olegs Fils (“Fils Decl.”) {10 & Ex. E.) By virtue of its location in
Watsonville, California, Specialized Helicopters is located in this district. (See Decl. of Joseph R.
Ashby (“Ashby Decl.) (2 & Ex. 1.). On information and belief, it possesses documents and

information concerning the circumstances of infidelity committed by Ms. Bernahl.

The Hyatt Carmel Highlands in Carmel, California, where Ms. Bernahl incurred charges in
September and December 2017, is a Hyatt-branded hotel, such that Hyatt Corporation is located in
the district. (Ashby Decl. {3 & Ex. 2.) The Hyatt Carmel! Highlands also believed to be known as
Highlands Inn, Inc. does business in Carmel, California operates at the location, and so the entity
that operates as Hyatt Carmel Highlands also believed to be known as Highlands Inn, Inc. is located
in the district. (Ashby Decl. 4 & Ex. 2.) On information and belief, Ms. Bernahl and Mr. Bernahl
stayed as guests at this exclusive, seaside resort in September and December 2017. (See Fils Decl.

4 10 & Ex. E)

Burst + Bloom is a flower shop in Carmel-by-the-Sea, California (Ashby Decl. { 5 & Ex. 3),
where Ms. Bernahl made a purchase in August 2017 just days after the charges by Specialized
Helicopters. (Fils Decl. 11 & Ex. E.) By virtue of the flower shop’s location in Carmel-by-the-Sea,
California, Burst + Bloom is located in this District. (Ashby Decl. 45 & Ex. 3). Upon information
and belief, it possesses documents and information concerning the circumstances of infidelity
committed by Ms. Bernahl.

SommPicks is an alcoholic beverage retailer licensed in the state of California offering
members “difficult to source” selections of wine and beer. (Ashby Decl. §j 6 & Exs. 4, 5.)
Ms. Bernah! made a purchase at SommPicks in November 2017. (Fils Decl. 4 12 Ex. E.) By virtue

of its location in Daly City, California, SommiPicks is located in this District. (Ashby Decl. 6 &

-3-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
BR WwW WN

eo oa wns HDB WM

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 8 of 22

Ex. 6.) On information and belief, SommPicks possesses documents and information concerning
the circumstances of infidelity committed by Ms. Bernahl.

Benchmark Wine Group is an online wine retailer (Ashby Decl. 7 & Ex. 7), from which
Ms. Bernahl purchased in February 2018. (Fils Decl. 12 & Ex. E.) By virtue of its location in
Napa, California, Benchmark Wine Group is located in this District. (Ashby Decl. [7 & Ex. 8.) On
information and belief, Benchmark Wine Group possesses documents and information concerning
the circumstances of infidelity committed by Ms. Bernahl.

Belmont Wine Exchange stores and sells fine wines. (Ashby Decl. 48 & Ex. 9.) Ms. Bernah!
made two purchases from Belmont Wine Exchange in February 2018. (Fils Decl. { 12 & Ex. E.).
By virtue of its location in Hayward, California, Belmont Wine Exchange is located in this District.
(Ashby Decl. J 8 & Ex. 10.) Upon information and belief, Belmont Wine Exchange possesses

documents and information concerning the circumstances of infidelity committed by Ms. Bernahl.

Mr. Fils is an “interested person” because he 1s a party to the Latvian Proceedings (the
claimant), and his counsel in Latvia intends to use the documents obiained from the Merchants in
the Latvian Proceedings. (Fils Dec. ff] 2, 16; Declaration of Agris Bitans (“Bitans Decl.”) Tf L1-
13.) Upon information and belief, the Merchants possess documents that will assist in demonstrating
that Ms. Bernahl was unfaithful to Mr, Fils in at least August, September, November, and December
2017, and also in February 2018, while the parties were still married, thus justifying the cancellation
of the various gift agreements that are at the heart of the Latvian Proceedings. (See id. )

In addition, the four discretionary factors analyzed by courts when considering § 1782
applications—the so-called “Intel factors”——all support an order authorizing the Subpoenas seeking

discovery from the Merchants. See Intel, 542 U.S. at 264.

-4-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
ro.0U Ol SDN

10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 9 of 22

STATEMENT OF FACTS

Mr. Fils and Ms. Bernahl married on October 1, 2016. (Fils Decl. 3.) In early 2018,
Ms. Bernahl told Mr. Fils she wanted a divorce. (id.) The couple divorced on March 29, 2018 upon
Ms. Bernahl’s initiative. (/d.) During their marriage, Mr. Fils gifted to Ms. Bernahi numerous
valuable belongings and funds valued at several million Euros. (Id.) These gifts, which are the
subject of various gift agreements, included, but were not limited to, the following: Harry Winston
engagement ring (valued at 199 600,00 EUR); Tiffany & Co jewelry set consisting of earrings and
a necklace (valued at 18 000,00 EUR); Harry Winston Chandelier Cluster earrings (valued at 88
400,00 EUR); Rolex watch (valued at 9 600,00 EUR); a Porsche Macan (valued at 67 760,00 EUR);
a Porsche Turbo (valued at 133 100,00 EUR); IWC Da Vinci Automatic Moon Phase 36 alligator
watch (valued at 15 400,00 EUR); and 3 600 000,00 EUR in cash. (/d.)

After the couple divorced in March 2018, Mr. Fils discovered that Ms. Bernahi had been in
an extra-marital relationship with Mr. Bernahl. (Fils Decl. { 4.) Mr. Fils discovered posts from
private social media accounts in which Mr. and Ms. Bernahi are seen exchanging loving words with
each other and are seen embracing and kissing while posing for pictures in New York and elsewhere,
dating back to at least August 2017, during the time Mr. Fils and Ms. Bernahl were still married.
(Fils Decl. 9] 4, 5 & Exs. A, B, C.)

Upon belief, during her extra-marital affair with Mr. Bernahl, Mr. and Ms. Bernahl were
passengers aboard a helicopter provided by Specialized Helicopters in August 2017 and were guests
of the Hyatt Carmel Highlands in September and December 2017. Inaddition, Ms. Bernahl ordered
fine alcoholic beverages from SommPicks, Benchmark Wine Group, and Belmont Wine Exchange,
as well as flowers from Burst + Bloom, which are believed to have been delivered to Mr. Bernahl’s

residence in California as gifts.

- 5.
EX PARTE APPLICATION FOR SUBPOENAS

 

 
& Wi Nh

—~—I oN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 10 of 22

Mr. and Mrs. Bernah! married in July 2018—just months after Mr. Fils and Ms. Bernahl’s
divorce was finalized and Mr. Fils learned of the affair. (Ud. { 15.) The couple resides together in
California. fd.)

In light of these circumstances, Mr. Fils has sought to recover the sentimental items and a
portion of the funds he gifted to Ms. Berahl, valued at approximately €2.4 million that are the
subject of the various gift agreements, in the Latvian Proceedings. (Bitans Decl. 8; Fils Decl. { 16.)
The legal basis of the claim in Latvia is gross ingratitude of Ms. Bernahl towards her then-spouse,
Mr. Fils, as well as her sole role in the breakdown of the couple’s marriage. (See Bitans Decl. { 8;
Fils Decl. 16.)

Upon information and belief, around the time of the divorce, Ms. Bernahl covertly carried
out several transactions to dispose of or transfer de facto all her valuable assets, aiming to
circumvent any claims to those assets Mr. Fils might have post-divorce. (See Fils Decl. ¢ 16.) Some
fonds were transferred to foreign accounts, but most of the assets were formally transferred to, or
encumbered on behalf of Ms. Bernahl’s family members. (Id. 18) Mr. Fils has therefore also brought
claims to declare these transactions fraudulent and void within the Latvian Proceedings. (/d.)

It should be noted that the Latvian court has already found that Ms. Bernahl acted in bad
faith because she provided misleading information to the Latvian court and concealed her assets,
including some of the property and funds Mr. Fils gifted her. (Bitans Decl. 9.) The Latvian court
has therefore repeatedly sustained Mr. Fils’ applications to secure his claim by seizing movable
property, real estate, and cash belonging to, as well as payments due to, the defendants in the Latvian

Proceedings.” (Id.)

 

2 Under Articles 137(1) and 140(1) of the Latvian Civil Procedure Law, the court may secure a
claim provided, inter alia, there are reasonable grounds to believe that enforcement of the court
judgment otherwise may become problematic or impossible (in this case— mostly due to
concealment of assets, towards which the claim could be enforced), and that prima facie the claim
has legal basis. (Bitans Decl. { 9).

- 6-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 11 of 22

Evidence of Ms. Bernahl’s infidelity is displayed throughout social media and dates back to
August 2017. For example, Mr. Bernahl posted a photo on his Instagram social media profile
@dbernahl, where he is pictured embracing Ms. Bernahl at a Manhattan helipad with a Zip Aviation
helicopter in the background. (See Fils Decl. § 4 & Ex. A.) On information and belief, this photo
was taken in August 2017, based in part on the construction progress of the New York skyscrapers
in the background of the picture. (d.) Therefore, upon information and belief, Mr. and Ms. Bernahl
were romantically involved at least in August 2017, when they vacationed to gether in the U.S. and
indulged in such luxuries as private helicopter rides.

During the final months of 2017, itis believed that Ms. Bernahl spent most, if not all, of that
time in the company of her lover, Mr. Bernahl, in California, where he lived at the time and where
the couple, now married, now lives. For example, on December 8, 2017, Mr. Bernahi posted a
picture on his private Instagram social media profile @dbernahl, where Mr. and Ms. Bernahl can be
seen embracing in a loving gesture. (See Fils Decl. 5 & Ex. B.) Mr. Bernahi has captioned the
picture with the text “Luckiest guy in the world... (continued)”. (Id.) It is also noteworthy that
Ms. Bernahl “liked” this picture through her account @santazamuele, thus expressing that she
shares Mr. Bernahl’s romantic sentiment towards her. (Fils Decl. Ex. B.) On January 16, 2018,
Mr. Bernahl posted another picture, where the couple can be seen in a similar pose, captioned

“Moments #%” (also “liked” by Ms. Bernahl). (See Fils Decl. {5 & Ex. C.).

On January 26, 2018, Mr. Bernahl posted a picture with Ms. Bernahl’s children, which is
geotagged as having been taken in Big Sur, California. (See Fils Decl. [6 & Ex. D; Britan Decl. | 4
& Ex. D.} This and other evidence (all of which Mr. Fils came to know only after his divorce with
Ms. Bernahl) suggests Mr. and Ms. Bernahl spent time in California back in December 2017 as a

couple.

-7-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
wo oo SO

10
il
12
13
14
15
16
17
18
19

20

21

22

23

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 12 of 22

Mr. Fils seeks discovery from the Merchants during this timeframe to aid in the Latvian
Proceedings, because, upon information and belief, the Merchants possess documents and
information concerning the infidelity committed by Ms. Bernahi and her then-lover, Mr. Bernahl,
as well as gross ingratitude towards Mr. Fils. Ms. Bernahl’s credit card statement reflects the

following charges by the Merchants in August, September, November, and December 2017 and

 

   
 

   

 

 

 

 

 

 

 

 

 

 

 

February 2018:
“August 18, 2017 Specialized Helicopters | 2 820,80 EUR
August 19, 2017 Specialized Helicopters 2 820,80 EUR
August 24, 2017 Burst + Bloom 594,96 EUR
September 20, 2017 Hyatt Highland Inn 839,18 EUR
Giftshop

November 9, 2017 SommPicks LLC 5 631,83 EUR

December 25, 2017 Hyatt Highland Inn Giftshop | 4 172,81 EUR

February 1, 2018 Benchmark Wine Group, | 2 455,03 EUR
Inc.

February 2, 2018 Belmont Wine Exchange, | 1 282,15 EUR
LLC

February 2, 2018 Belmont Wine Exchange, | 2 511,47 EUR
LLC

 

 

 

 

 

(Fils Decl. Ex. B; Bitans Decl. Ex. E.)

Ms. Bernahl paid her credit card bill with funds gifted to her by Mr. Fils during their
marriage. (Fils Decl. { 13.)

During the time spent together, Ms. Bernahl also provided direct financial assistance to her

lover, using funds accumulated in her bank account that were mostly comprised of the cash Mr. Fils

94 || had gifted to her. As evidenced by her bank account statements, on December 13, 2017 Ms. Bernahl

25

 

6 3 Incidentally, Mr. Bernahl posted a photo on his Instagram social media profile @dbernahl, where

27
28

he is pictured embracing Ms. Bernahl at a Manhattan helipad. (Fils Decl. { 3 & Ex. A.). On
information and belief, this photo was taken in August 2017, based in part on the construction
progress of the New York skyscrapers in the background of the picture. (Id.) Therefore, on
information and belief, the couple carried on this extra-marital affair since at least August 2017.

- 8-
EX PARTE APPLICATION FOR SUBPOENAS

 

 

 

 
oN TO A US UBUD

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 13 of 22

issued a “short term loan” of $8,000 to Mr. Bernahl. (Fils Decl. § 14 & Ex. F.)

Through the Subpoenas, Mr. Fils seeks documents and information showing that Mr. and
Ms. Bernahl stayed and the Hyatt Carmel Highlands and used Specialized Helicopters’ services
together while Ms. Bernahl was still married to Mr. Fils—namely that Ms. Bernahl spent money
gifted to her by her spouse, Mr. Fils, to cover expenses while on vacation with her then-lover and
currently husband.

All of these Merchants offer services in this District, where Mr. Bernahl resided at the time
the charges were made, and where Mr. and Ms. Bernahl now reside together (on Eastfield Court in
Carmel by the Sea). (See Fils Decl. {] 9, 15.) Numerous of Ms. Bernahi’s credit card charges are by
businesses in and near Carmel, California, which indicates that Ms. Bernahl may have stayed in
Mr. Bernahl’s home town for many weeks while still married to Mr. Fils (in August and November
2017, and February 2018). (Fils Decl. {f] 10-12 & Ex. E.)

Considering the nature of Mr. and Ms. Bernaht’s relationship, it is believed that Ms. Bernahi
made the flower and wine purchases from the respective Merchants to be delivered to Mr. Bernahl’s
residence. (See Fils Decl.  20.). For example, the charge by Burst + Bloom was made after Ms.
Bernahl had just arrived back in Riga, Latvia after ending her visit to Carmel-by-the-Sea. (Fils Decl.
q 119°

Through the Subpoenas, Mr. Fils seeks documents and information showing that Mr. and
Ms. Bernahl used Specialized Helicopters’ services together while Ms. Bernahl was still married to
Mr. Fils—namely that Ms. Bernahl spent money gifted to her by her spouse, Mr. Fils, to cover

expenses while on vacation with her then-lover. Mr. Fils also secks documents and information

 

4 Further, during time spent together in December 2017, Ms. Bernahl also provided direct financial
assistance to her lover, using funds accumulated in her bank account that was mostly comprised of
the cash Mr. Fils had gifted to her. As evidenced by her bank account statements, on December 13,
2017 Ms. Bernahl issued a “short term loan” of $8,000 to Mr. Bernahl. (Fils Decl. 14 & Ex. F.).

-9-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
7s

Yo of SDH

10
a
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 14 of 22

showing that Ms. Bernahl made an extravagant floral purchase to be sent to Mr. Bernahl’s home, as
well as multiple purchases of fine alcohol to be gifted to Mr. Bernahl, all while she was still married
to Mr. Fils.

Counsel for Mr. Fils in Latvia intends to use the documents obtained from the Merchants in
the Latvian Proceedings to demonstrate that Ms. Bernahl was unfaithful to Mr. Fils in at least August
2017, November 2017, and February 2018, thus demonstrating both gross ingratitude towards
Mr. Fils and promoting the breakdown of their marriage, which justifies cancellation of the gift

agreements. (See Bitans Decl. {J 10-19.)

ARGUMENT

Section 1782(a) provides, in relevant part, that: [t]he district court of the district in which a
person resides or is found may order him to give his testimony or statement or to produce a document
or other thing for use in a proceeding in a foreign ot international tribunal .... The order may be
made ... upon the application of any interested person .... To the extent that the order does not
prescribe otherwise, the testimony or statement shall be taken, and the document or other thing
produced, in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782 (2013). The
highly-relevant and narrowly-tailored discovery sought by Mr. Fils is precisely the sort of discovery
contemplated by 28 U.S.C. § 1782. Section 1782 “is the product of congressional efforts, over the
span of nearly 150 years, to provide federal-court assistance in gathering evidence for use in foreign
tribunals.” Intel, 542 U.S. at 247. A court has wide discretion in granting a Section 1782 application.
See In re Gianasso, No. 12-MC-80029, 2012 WL 651647, at *2 (N.D. Cal. Feb. 28, 2012). It does
so with an eye toward the “twin aims of [Section] 1782: “providing efficient assistance to
participants in international litigation, and encouraging foreign countries by example to provide

similar assistance to our courts.” Palantir T echs., Inc. v. Abramowitz, 415 F. Supp. 3d 907, 912

- 10-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 15 of 22

(N.D. Cal. 2019), appeal dismissed sub nom. In re Palantir Techs., Inc., No. 20-15073, 2020 WL

3988000 (9th Cir. June 22, 2020).

With those aims in mind, the Court must first determine whether the applicant satisfies three
threshold requirements: (1) the person from whom discovery is sought must reside or be found in
the jurisdiction of the district court to which the application is made; (2) the discovery must be “for
use in” a proceeding before a foreign tribunal; and (3) the application must be made by an “interested
person” as related to the underlying foreign proceeding. See 28 U.S.C § 1782; In re: Ex Parte
Application Varian Med. Sys. Intl. AG, 16-MC-80048, 2016 WL 1161568, at *3 (N.D. Cal. Mar. 24,

2016).

Once the Court determines that the three threshold requirements are met, the Court may also
consider four discretionary factors, known as the Intel factors, to determine the appropriateness of
ordering discovery, namely, whether: (1) the documents and testimony sought are within the foreign
tribunal’s jurisdictional reach and thus accessible absent Section 1782 aid; (2) the foreign court or
government would be receptive to U.S. federal-court assistance, in consideration of the nature of
the foreign tribunal and the character of the proceedings underway abroad; (3) the Section 1782
request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a
foreign country or the United States; and (4) the subpoena contains unduly intrusive or burdensome

requests. See Intel, 542 U.S. at 264-65.

As discussed in further detail below, Mr. Fils’ application satisfies all three threshold
requirements, and each discretionary factor weighs in favor of issuing the Subpoenas to the
Merchants. The use of Section 1782 to obtain discovery from the Merchants will promote efficiency
and transparency in the Latvian Proceedings, and may also encourage the Latvian court to provide

reciprocal assistance if the time should arise when a party seeks similar assistance from the Latvian

-11-
EX PARTE APPLICATION FOR SUBPOENAS

 

 
-

oo oo ~~) oO tA

10
1]
12
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 16 of 22

court. Accordingly, this Court should issue an order permitting the service of the Subpoenas

pursuant to 28 U.S.C. § 1782.

1 Mr. Fils’s Application Easily Meets the Threshold Requirements of Section
1782.

First, the Application meets the initial requirement of Section 1782 because each of the
Merchants “resides or is found in” the Northern District of California. 28 U.S.C. § 1782(a). See In
re Illumina Cambridge Ltd., No. 19MC80215, 2019 WL 5811467, at *3 (N.D. Cal. Nov. 7, 2019)

(citing In re Super Vitaminas, S.A., 2017 WL 5571037, at *2 (N.D. Cal. Nov. 20, 2017).

Specifically, (1) Specialized Helicopters is physically present in the Northern District of
California, as it is located at 150 Aviation Way, Suite 101, Watsonville, CA; (2) Hyatt “resides or
is found in” the Northern District of California because regularly conducts business in this district
through the Hyatt-branded Hyatt Carmel Highlands that is physically present in the Northern District
of California located at 120 Highlands Drive, Carmel-by-the-Sea, California; (3) Hyatt Carmel
Highlands, also believed to be known as the Highlands Inn, Inc., “resides or is found in” the
Northern District of California because it is physically present in the Northern District of California
based on the hotel that is operated at 120 Highlands Drive, Carmel-by-the-Sea, California, (4) Burst
+ Bloom “resides or is found in” the Northern District of California because it maintains offices and
regularly conducts business in this district: it is physically present in the Northern District of
California, as its address is The Crossroads Carmel, 238 Crossroads Blvd, Carmel-By-The-Sea,
California 93923; (5) SommPicks, LLC “resides or is found in” the Northern District of California
because it maintains offices and regularly conducts business in this district: it is physically present
in the Northern District of California, as its address is 440 Talbert Street, Daly City, California,
94014; (6) Benchmark Wine Group, Inc. “resides or is found in” the Northern District of California

because it maintains offices and regularly conducts business in this district: it is physically present

- 12-
EX PARTE APPLICATION FOR SUBPOENAS

 
kh We Ww

oOo oOo ~~ HN mr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 17 of 22

in the Northern District of California, as its address is 445 Devlin Road, Napa, California, 94558;
and (7) Belmont Wine Exchange, LLC, “resides or is found in” the Northern District of California
because it maintains offices and regularly conducts business in this district: it is physically present
in the Northern District of California, as its address is 25811 Clawiter Road, Hayward, California,
94545, (Ashby Decl. {ff 2, 3, 4, 5, 6, 7, 8 & Exs. 1, 2, 3, 6, 8, 10.)

Thus, each of the Merchants “resides or is found in” the Court’s jurisdiction. In re Illumina
Cambridge Ltd., No. 19-MC-80215, 2019 WL 5811467, at *3 (“[T]he test is .. . satisfied if the
target of the 1782 application has a presence in this District. ... Thus, there is no question that all

Respondents are ‘found’ here.”).

Section 1782 “supports a flexible reading of the phrase ‘resides or is found,’” and one is
“found” within a district if they are served “while physically present in the district of the court that
issued the discovery order...for the purposes of § 1782(a).” Jn re Edelman, 295 F.3d 171, 178-180
(2d Cir. 2002). Further, it is well-settled as a matter of personal jurisdiction that a person is found
wherever they are physically present. Burnham v. Superior Court of California, Cty. of Marin, 495
U.S. 604, 610 (1990). Ms. Bernahl’s credit card statement reflects charges by the Merchants, which
are listed on her credit card statement as “SPECIALIZED HELICOPTE,” “HYATT HGHLND INN
GIFTSHOP,” “BURST & BLOOM,” “SOMMPICKS,” “BENCHMARK WINE GROUP,” and
“BELMONT WINE EXCHANGE,” in August, September, November, and December 2017, and

February 2018. (Fils Decl. {{ 10-12, Ex. E.)

Second, the application satisfies the next prong of the Section 1782 analysis because the
requested discovery is “for use in” the Latvian Proceedings, which constitute “foreign proceedings.”
Intel Corp., 542 U.S. at 257-58 (noting that Section 1782 includes conventional civil proceedings
in foreign tribunals); Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d 1108, 1111 (9th Cir.

2015) (noting that cases heard in “conventional courts,” like the Latvian Proceeding, are within the

- 13-
EX PARTE APPLICATION FOR SUBPOENAS

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 18 of 22

ambit of Section 1782’s language of a “proceeding in a foreign or international tribunal”). Here,
Mr. Fils intends to use the documents obtained from the Merchants to demonstrate that Ms. Berhahl,
his wife at the time, carried on an extra-marital affair. (Bitans Decl. {J 10-19.) Such documents will
help Mr. Fils demonstrate that Ms. Bernahl showed gross ingratitude towards Mr. Fils and was the
sole promoter of breakdown of their marriage. Under Latvian law, Ms. Bernahl’s (1) gross
ingratitude and (2) her sole role in the breakdown of the marriage each constitute an independent
legal basis for cancellation of the gift agreements between Mr. Fils and Ms. Bernahl, (Bitans Decl.
1 8-10.)

Third, Mr. Fils satisfies the “interested person” requirement of Section 1782. As the Intel
Court noted, “{nJo doubt litigants are included among, and may be the most common example of,
the ‘interested person[s]’ who may invoke § 1782.” 542 U.S. at 256. Here, Mr. Fils is a party to the
Latvian Proceedings (the claimant), and he has “a ‘reasonable interest’ in obtaining judicial
assistance.” Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d at 1110. (See also Fils Decl.
44 16-21.) Accordingly, Mr. Fils qualifies as an “interested person” within any fair construction of

that phrase. See id.

Il. The Discretionary Intel Factors Weigh in Favor of Permitting Mr. Fils’
Application.

Where, as here, the Application meets the statutory requirements of Section 1782, the Court
has broad discretion to grant the Application. See Akebia Therapeutics, Inc., 793 F.3d at 1112. The
“twin aims” of Section 1782, “providing efficient assistance to participants in international litigation
and encouraging foreign countries by example to provide similar means of assistance to our courts,”
suggests that a court should “allow[] . . . liberal discovery.” Advanced Micro Devices, Inc. v. Intel

Corp., 292 F.3d 664, 669 (9th Cir. 2002), aff'd, 542 U.S. 241 (2004). The four discretionary factors

- 14-
EX PARTE APPLICATION FOR SUBPOENAS

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 19 of 22

applied by the courts, considered in light of these twin aims, weigh in favor of allowing the

Application.

First the documents sought are not within the foreign tribunal’s jurisdictional reach and thus,
are not accessible absent Section 1782 aid. Intel, 542 U.S. at 264-65. It would be difficult, and
potentially impossible, for Mr. Fils to obtain the requested discovery absent this Court's assistance
and approval of the Application. Because none of the Merchants is a participant in the Latvian
Proceedings, the Latvian court lacks jurisdiction to compel any of the Merchants to produce the
information and documents outlined in the Subpoenas. The Supreme Court noted in Intel that when
discovery is sought from a participant in the foreign proceeding (unlike any of the Merchants here),
the need for Section 1782 aid may not be as apparent as it ordinarily is when evidence is sought
from a nonparticipant in the foreign proceeding. Intel, 542 U.S. at 264. In contrast, nonparticipants
who are outside the foreign tribunal’s jurisdictional reach — such as each of the Merchants — may

have relevant evidence not obtainable by the tribunal without the aid of Section 1782. Id.

Here, the interests of fairness and comity favor granting Mr. Fils’ application because the
Latvian court has no authority to compel a third parties like any of the Merchants to produce the
requested materials, as nothing in the Latvian disclosure regime applies extra-territorially to any of
the Merchants, or could otherwise be used to obtain disclosure of these documents. The only other
potential option to obtain this evidence would be through the Hague Convention on the Taking of
Evidence Abroad in Civil or Commercial Matters; however, this route is complex, drawn out, and
may ultimately be unsuccessful. Thus, the first of the discretionary factors favors Mr. Fils. See In
re Letter Rogatory-Request for Int'l Judicial Assistance From the Harju Country Court in Estonia
Petition of Lyoness Eesi OU, No. 17-MC-80044, 2017 WL 1436096, at *3 (N.D. Cal. Apr. 24, 2017)
(“[Elntities or persons outside a foreign tribunal’s jurisdiction may possess evidence that is

unobtainable absent Section 1782 aid.”).

- 15-
EX PARTE APPLICATION FOR SUBPOENAS

 
Pp Ww bk

Oo Cf ~T AO Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 20 of 22

Second, there is no indication that the Latvian court would be unreceptive to judicial
assistance from a federal court. In re: Application of Joint Stock Co. Raiffeinsenbank, No. 16-MC-
80203-ME]J, 2016 WL 6474224, at *5 (N.D. Cal. Nov. 2, 2016) (granting the § 1782 petition and
finding that the foreign court procedure at issue did “not probhibit use of evidence obtained in the
course of discovery or disclosure by means of foreign court proceedings”). Indeed, courts are
reluctant to deny a Section 1782 application absent “‘authoritative proof that a foreign tribunal
would reject evidence obtained with the aid of §1782.” Id. (See also Bitans Decl. fff 15-19 (affirming

that the evidence obtained here would be presented in the Latvian Proceedings).)

Put another way, “[a]bsent this type of clear directive, however, a district court’s ruling
should be informed by section 1782’s overarching interest in ‘providing equitable and efficacious
procedures for the benefit of tribunals and litigants involved in litigation and international aspects.”
In re: Application of Joint Stock Co. Raiffeinsenbank, No. 16-MC-80203-MEJ, 2016 WL 6474224,
at *5. A district court should not attempt to evaluate the foreign tribunal’s receptiveness. See Intel
Corp., 542 U.S, at 261 (“While comity and parity concerns may be important as touchstones for a
district court’s exercise of discretion in particular cases, they do not permit our insertion of a
generally applicable foreign-discoverability rule into the text of § 1782(a).”). Here, because there is
no indication that the Latvian court would be unreceptive to the Court’s assistance, and because the
opposite view—that declarant Agris Bitans affirms that the Latvian Courts would likely find the

evidence useful—the second discretionary factor weighs in favor of Mr. Fils.

Third, the application is not an attempt to avoid foreign evidence-gathering restrictions, but
instead is a good-faith request to obtain information that will be admissible in the Latvian
Proceedings. This discretionary factor is not about whether the foreign court's discovery rules
provide a means to access the requested information. See intel, 542 U.S. at 247 (stating that “§ 1782

contains no threshold requirement that evidence sought from a district court would be discoverable

- 16-
EX PARTE APPLICATION FOR SUBPOENAS

 
Oo Cf ~T BA wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 21 of 22

under the law governing the foreign proceeding”). Furthermore, the fact that discovery rules under
Latvian civil procedure are not identical to the Federal Rules of Civil Procedure does not signify an
attempt to circumvent foreign evidence-gathering restrictions. See id. at 261 (indicating that while
a “foreign nation may limit discovery within its domain” does not “necessarily signal objection to

aid from United States federal courts”).

Here, Mr. Fils is in the unique position to make use of the evidence of the Merchants in the
Latvian Proceeding, as he is the claimant in that proceeding. He will have the “practical ability . .
to place a beneficial document . . . before [the] foreign tribunal.” Jn re Pioneer Corp. for an Order
Permitting Issuance of Subpoenas to Take Discovery in a Foreign Proceeding, No. MC 18-0037,

2018 WL 2146412, at *6 (C.D. Cal. May 9, 2018).

Mr. Fils’ Application is made with the good faith belief that the discovery will lead to
evidence that is relevant to the annulment of the gift agreements, proving gross ingratitude of
Ms. Bernahl, as well as proving Ms. Bernahl’s sole role in the breakdown of the couple’s marriage
that is the subject of the pending Latvian Proceedings. There is nothing pursuant to Latvian law, or
to any rule of civil procedure, regulation or statute under Latvian law that prohibits gathering of
evidence via § 1782. Accordingly, the third discretionary factor also supports allowing Mr. Fils to

serve the Subpoenas upon the Merchants.

Fourth, the discovery Mr. Fils seeks is not “unduly intrusive or burdensome.” fntel, 542 U.S.
at 265. Mr. Fils, through the application, seeks information for a narrowly tailored timeframe—
indeed, over the course of just one month each of August, September, and November 2017, and
February 2018, and, in the case of the Hyatt and the Hyatt Carmel Highlands/Highlands Inn, just 45
days from December 1, 2017 until January 15, 2018—that is relevant to the Latvian Proceedings.
The Subpoenas seck specific information and documents concerning the circumstances of the

reservation and stay of Ms. Bemahl at the Hyatt Carmel Highlands/Highlands Inn, the reservation,

-17-
EX PARTE APPLICATION FOR SUBPOENAS

 
hee ONG

oO CO “FN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document1 Filed 10/05/20 Page 22 of 22

leasing, use, and passenger manifests for the helicopter or helicopters that Specialized Helicopters
provided and on which Ms. Bernahl and Mr. Bernahl were presumably passengers, and delivery
addresses, recipients, and information regarding Ms. Bernahl’s order and purchase of extravagant
flowers and alcohol — all during the time period when Ms. Bernahl was married to Mr. Fils. These
requests are not overly intrusive, but rather, are narrowly tailored to identify documents that are

relevant to the Latvian Proceedings, while minimizing the burden on the Merchants.
CONCLUSION
For the forgoing reasons, Mr. Olegs Fils respectfully requests that this Court issue an order

permitting the service of the Subpoenas attached to the declaration of Joseph R. Ashby as Exhibits

11 to 17 pursuant to 28 U.S.C. § 1782.

DATED: October 2, 2020
SERGENIAN ASHBY LLP

By /s/ Joseph R. Ashby
Joseph R. Ashby

 

Attorneys for Applicant Olegs Fils

- 18-
EX PARTE APPLICATION FOR SUBPOENAS

 
